DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner notes that Applicant has explicitly incorporated the reference Rebelle M. and Lalanne B., 2014, Rock-Typing In Carbonates: A Critical Review of Clustering Methods, SPE-171759-MS and Kolodzie, S. J., 1980, The analysis of Pore throat Size and Use of Waxman-Smits Equation to Determine OOIP in Spindle Field, Colorado: SPE 55* Annual Fall Tech. Conf. and Exhib., SPE paper 0382 in paragraph [0040], Fitch P., Lovell M., Davies S., Pritchard T. and Harvey P., 2015, An integrated and quantitative approach to petrophysical heterogeneity, Marine and Petroleum Geology, Volume 63,2015, Pages 82-96,ISSN 0264-8172 in paragraph [0044]. In section 608.01(p) of the MPEP, 37 C.F.R. 1.57 (d) and (e) states that "essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication whereas other "nonessential material" may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications. Examiner notes that the references are non-patent publications. However, the incorporated subject matter appears to be “nonessential material” and therefore the incorporation by reference is proper. 

Claim Rejections - 35 USC § 101
Claims 1-18 are NOT rejected under 35 U.S.C. 101 because although the claims recite the abstract mathematics and mental steps of identifying rock types and identifying a subset of core samples, the abstract concepts are integrated into the practical application of conducting special core analysis on the identified subset of core samples.
Allowable Subject Matter
Claim 1-11, 13, 15-18 are allowed. 
Claims 13, 15-18 are renumbered.
Claims 12, 14 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 17, and 18, the closest prior art of record, Corbett et al., "Petrotype-based Sampling Applied in a Saturation Exponent Screening Study, Nubian Sandstone Formation, Sirt Basin, Libya", Petrophysics, 51(4), 2010, pages 264-270  (hereinafter Corbett), and Siddiqui et al., “Improvements in the Selection Criteria for Representative Special-Core-Analysis Samples”, SPE Reservoir Evaluation & Engineering, Dec 2006 (hereinafter Siddiqui), and Howard et al., US 20170017011 (hereinafter Howard) teaches the following:
Regarding claim 1,
Corbett teaches obtaining core sample data for core samples extracted from a subsurface hydrocarbon formation, the core sample data comprising rock properties for each core sample of the core samples, the rock properties for each core sample comprising a porosity of the core sample, and a permeability of the core sample; 

determining, based on the rock quality values for the core samples, static rock types corresponding to the core samples, each of the static rock types corresponding to a subset of the core samples having a rock quality value corresponding to the static rock type;
determining a number of subspaces (ns) for the static rock type.
Siddiqui teaches determining, for each core sample of the core samples and based on the core sample data, a rock quality value for the core sample, the rock quality value for the core sample defined by the porosity of the core sample and the permeability of the core sample conducting a special core analysis (SCAL).
Howard teaches the SCAL comprising acquiring measurements of two-phase flow properties, relative permeability and capillary pressure for the core samples of the subset of the core samples corresponding to the most similar rock quality values identified for the subspace of the static rock type (e.g. “Special core analysis (SCAL) procedures can be performed before enhanced recovery testing. Special core analysis is distinguished from “routine or conventional core analysis” by adding more experiments, in particular including measurements of two-phase flow properties, determining relative permeability and capillary pressure. In particular, special core analysis is a procedure for conducting flow experiments on core plugs taken from a 
However, the prior art alone or in combination fails to teach: a method comprising: for each of the static rock types identified: 
scaling the rock quality values corresponding to the static rock type to generate scaled rock quality values corresponding to the static rock type, each scaled rock quality value comprising a corresponding scaled permeability value and a corresponding scaled porosity value, such that the scaled porosity values of the scaled rock quality values corresponding to the static rock type are scaled to span a range of 0 to 1 and the scaled permeability values of the scaled rock quality values corresponding to the static rock type are scaled to span a range of 0 to 1; 
determining, based on the scaled rock quality values, a number of subspaces (ns) for the static rock type; 
and for each subspace of the static rock type: identifying, using mathematial optimization, a number (k) of most similar rock quality values in the subspace; -28- SA5661 0004159.005661 
identifying a subset of the core samples corresponding to the most similar rock quality values identified for the subspace of the static rock type; 
and conducting a special core analysis (SCAL) of each of the core samples of the subset of the core samples corresponding to the most similar rock quality values identified for the subspace of the static rock type in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 17,
Corbett teaches obtaining core sample data for core samples extracted from a subsurface hydrocarbon formation, the core sample data comprising rock properties for each core sample of the core samples, the rock properties for each core sample comprising a porosity of the core sample, and a permeability of the core sample; 
determining, for each core sample of the core samples and based on the core sample data, a rock quality value for the core sample, the rock quality value for the core sample defined by the porosity of the core sample and the permeability of the core sample; 
determining, based on the rock quality values for the core samples, static rock types corresponding to the core samples, each of the static rock types corresponding to a subset of the core samples having a rock quality value corresponding to the static rock type;
determining a number of subspaces (ns) for the static rock type.
Siddiqui teaches determining, for each core sample of the core samples and based on the core sample data, a rock quality value for the core sample, the rock quality value for the core sample defined by the porosity of the core sample and the permeability of the core sample conducting a special core analysis (SCAL).
Howard teaches the SCAL comprising acquiring measurements of two-phase flow properties, relative permeability and capillary pressure for the core samples of the subset of the core samples corresponding to the most similar rock quality values identified for the subspace of the static rock type (e.g. “Special core analysis (SCAL) procedures can be performed before enhanced recovery testing. Special core analysis is distinguished from “routine or conventional core analysis” by adding more experiments, in particular including measurements of two-phase flow properties, determining relative permeability and capillary pressure. In particular, special core analysis is a procedure for conducting flow experiments on core plugs taken from a petroleum reservoir to elucidate the flow behavior of fluids in the porous media”, see paragraph [0033], see also paragraph [0022])).
However, the prior art alone or in combination fails to teach: non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor to perform the following operations:
for each of the static rock types identified: 
scaling the rock quality values corresponding to the static rock type to generate scaled rock quality values corresponding to the static rock type, each scaled rock quality value comprising a corresponding scaled permeability value and a corresponding scaled porosity value, such that the scaled porosity values of the scaled rock quality values corresponding to the static rock type are scaled to span a range of 0 to 1 and the scaled permeability values of the scaled rock quality values corresponding to the static rock type are scaled to span a range of 0 to 1; 
determining, based on the scaled rock quality values, a number of subspaces (ns) for the static rock type; 
and for each subspace of the static rock type: identifying, using mathematial optimization, a number (k) of most similar rock quality values in the subspace; -28- SA5661 0004159.005661 
identifying a subset of the core samples corresponding to the most similar rock quality values identified for the subspace of the static rock type; 
and conducting a special core analysis (SCAL) of each of the core samples of the subset of the core samples corresponding to the most similar rock quality values identified for the subspace of the static rock type in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 18,
Corbett teaches obtaining core sample data for core samples extracted from a subsurface hydrocarbon formation, the core sample data comprising rock properties for each core sample of the core samples, the rock properties for each core sample comprising a porosity of the core sample, and a permeability of the core sample; 
determining, for each core sample of the core samples and based on the core sample data, a rock quality value for the core sample, the rock quality value for the core sample defined by the porosity of the core sample and the permeability of the core sample; 
determining, based on the rock quality values for the core samples, static rock types corresponding to the core samples, each of the static rock types corresponding to a subset of the core samples having a rock quality value corresponding to the static rock type;
determining a number of subspaces (ns) for the static rock type.
Siddiqui teaches a special core analysis (SCAL) system; determining, for each core sample of the core samples and based on the core sample data, a rock quality value for the core sample, the rock quality value for the core sample defined by the porosity of the core sample and the permeability of the core sample conducting a special core analysis (SCAL).
Howard teaches the SCAL comprising acquiring measurements of two-phase flow properties, relative permeability and capillary pressure for the core samples of the subset of the core samples corresponding to the most similar rock quality values identified for the subspace of the static rock type (e.g. “Special core analysis (SCAL) procedures can be performed before enhanced recovery testing. Special core analysis is distinguished from “routine or conventional core analysis” by adding more experiments, in particular including measurements of two-phase flow properties, 
However, the prior art alone or in combination fails to teach: a system comprising: for each of the static rock types identified: 
scaling the rock quality values corresponding to the static rock type to generate scaled rock quality values corresponding to the static rock type, each scaled rock quality value comprising a corresponding scaled permeability value and a corresponding scaled porosity value, such that the scaled porosity values of the scaled rock quality values corresponding to the static rock type are scaled to span a range of 0 to 1 and the scaled permeability values of the scaled rock quality values corresponding to the static rock type are scaled to span a range of 0 to 1; 
determining, based on the scaled rock quality values, a number of subspaces (ns) for the static rock type; 
and for each subspace of the static rock type: identifying, using mathematial optimization, a number (k) of most similar rock quality values in the subspace; -28- SA5661 0004159.005661 
identifying a subset of the core samples corresponding to the most similar rock quality values identified for the subspace of the static rock type; 
and conducting a special core analysis (SCAL) of each of the core samples of the subset of the core samples corresponding to the most similar rock quality values identified for the subspace of the static rock type in combination with the rest of the claim limitations as claimed and defined by the Applicant.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schecter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/Catherine T. Rastovski/Primary Examiner, Art Unit 2862